Herlihy, J.
Appeal by the claimant from a determination of the Unemployment Insurance Appeal Board which held him ineligible to receive benefits and that he made a willful false representation. While it is exemplary that he should have the desire to seek employment, it is likewise important that he comply with the rules and regulations of the Unemployment Insurance office. As we have stated on prior occasions, the volume of the business of the agency is such that altering booklets and other forms, and failure to report to the office in accordance with duly assigned dates are sufficient reasons for determining the applicant ineligible for benefits. Additionally, unauthorized alterations of an official entry in the claimant’s insurance booklet is sufficient to constitute willful misrepresentation. Decision affirmed, without costs. Gibson, P„ J., Herlihy, Reynolds, Aulisi and Staley, concur in memorandum J.